Title: To Benjamin Franklin from Michel-Guillaume St. John de Crèvecoeur, 27 August 1781
From: Crèvecœur, Michel-Guillaume St. John de
To: Franklin, Benjamin


Sir
Caën 27th. Augt. 1781:
Chance enabled me the other day to take 5 Americans by the hand who had fortunately escaped from the English prisons & Crossed the Channell,— Luckily for me as well as for Them I was Just arrived from N. america: where I have resided 27 Years— I brought them to my father’s Seat, who Tells me that he had Several Times had the pleasure of dining with you at the Count de Houdedot’s— the Capt: of the Coast readily put them under my Care, thence I brought them here, & presented them to the Count de Blanchy the commendant of this Province, who received them with Kindness & Left them under my Care—they gave their declarations before the admiraltry, & were duely acknowledg’d to be Americans,—as they are genteel discreet men from the Massachusets I have placed them in a good House & procured them the Hospitality of the City—all went on well when I heard that their boat belonged of right to the duke of Penthievre— In consequence of this Information I visited the Intendent’s, who Told me that if I wrote a Petition in their name to this admiral, he woud Inclose it in a Letter of his & recommend the contents; this I have done & thought it my duty to Send you a copy of the Same, that you may if necessary unite your good Endeavours in order to procure to the 5 brave men the Slender Plank on which they have reached this Shore—however, as it is uncertain whether or no the Ravens of office will not Swallow all—I have procured them all they want—one of the company Luckily heard yesterday that his brother was the Second in command on board the black Princess him I have Sent off by the Post, with a Sufficient Passeport— the other I intend for L’orient as Soon as they have heard from you—that Space of Time they shall pass at my Father’s house—
The adventure of these Men as well as that of many more who have Landed here, hath Suggested me an Idea which I beg to communicate— Policy as well as humanity points out the Necessity of appointing in these Ports some Persons who shou’d have proper authority to claim protect & befriend all Such americans as shoud Land on this coast—by those Simple Means those people woud find protectors every where & not be exposed as many of them are to be Treated as English prisonners, which Treatment Tends to Nourish prejudices, that ought to be extinguished—if from the Information you might receive of me from the Count de Houdetot you Thought me Capable of discharging this office I’d readily accept of it without either fee or Reward, glad on the contrary as a good Frenchman & as a good American to contribute my Mite towards the Success of this grand this usefull revolution. Excuse this Letter it is Zeal & the purest Zeal wch hath dictated it; with So much the more confidence that tho I have not the pleasure of being acquainted with you, yet I well know Mr. John Jay now in Spaign, Mr. Governor Morris, Mr Duwane &c. & all the New York delegates— I hope the representations of these 5 Americans have made you will be Succesfull, for they are worthy of your patronage— I hope also that you will approve my conduct & Intentions—
I Remain with the most unfeigned Respect Your very Humble Servant
St. John
At Mr. Le Mazier Mercht. Rüe St. Jean
 
Notation: St. John crevecour 27 Augt 1781
